Dryden, Judge,
delivered the opinion of the court.
The plaintiff sued the defendant before a justice of the peace on an account for rent due. Judgment having been rendered by the justice against the defendant, he appealed to the Law Commissioner’s Court, where, on motion of the plaintiff, the appeal was dismissed because of the supposed want of jurisdiction of the last named court, and the defendant brings the case here by writ of error.
*405The only question decided by the lower court, and therefore the only one for review in this, is the question of jurisdiction, and this turns upon whether an action for rent is an action “ relating to land, or any interest, claim or right therein.” (R. C. 1855, p. 1592, § 3.) If it is, then the Land Court was the forum having jurisdiction of the appeal, otherwise the appeal lay to the Law Commissioner’s. Court. Rent is an incorporeal hereditament issuing out of land, (2 Bl. Com, 41,) but is not land itself, nor any interest, claim or right therein. An action for a money rent is a purely personal action as contradistinguished from real and mixed actions, differing in nothing from an action for any other money demand arising out of contract.
The lower court therefore erred in dismissing the appeal, and for this cause its judgment is reversed and the cause remanded.
The other judges concur.